



Exhibit 10.1
AMENDMENT
TO
FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
OF
CALAMOS INVESTMENTS LLC
(F/K/A CALAMOS HOLDINGS LLC)
This Amendment to Fourth Amended and Restated Limited Liability Company
Agreement (this “Amendment”) of Calamos Investments LLC, a Delaware limited
liability company (f/k/a Calamos Holdings LLC) (the “Company”) is entered into
this 26th day of July, 2016 by and among the Company, Calamos Asset Management,
Inc., a Delaware corporation (“CAM”), Calamos Family Partners, Inc., a Delaware
corporation (“CFP”), and John P. Calamos, Sr., an individual (“Mr. Calamos”).
WHEREAS, reference is hereby made to that certain Fourth Amended and Restated
Limited Liability Company Agreement of the Company dated as of February 9, 2010
by and among the Company, CAM, CFP and Mr. Calamos (as amended, the “Original
LLC Agreement”);
WHEREAS, the parties hereto wish to amend the Original LLC Agreement as set
forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.
AMENDMENTS.

1.1Definitions.
(a)The definition of “CFP Permitted Transferee” set forth in Section 1.01 of the
Original LLC Agreement is hereby amended and restated in full as set forth
below:
“CFP Permitted Transferee” means (i) any Calamos Family Member, (ii) any entity
Controlled by one or more Calamos Family Members, (iii) any trustee of a trust
(or such trust) for the primary benefit of (or any entity similar to a trust the
beneficial interests in which shall be primarily held by) one or more Calamos
Family members, (iv) the executor or administrator of the estate of any deceased
Calamos Family Member, (v) the guardian or conservator of the estate of any
disabled Calamos Family Member, (vi) the trustee of the estate of any bankrupt
or insolvent Calamos Family Member or (vii) John S. Koudounis, solely in the
event of the death or Permanent Disability of John P. Calamos, Sr., and further
provided (A) a majority of the economic and voting control of the Class A-2
Common Units of Calamos Partners LLC, a Delaware limited liability company, are
owned by Mr. Koudounis and (B) Mr. Koudounis is the Chief Executive Officer of
the Company.
(b)The definition of “Permanent Disability” set forth below is added to Section
1.01 of the Original LLC Agreement:





--------------------------------------------------------------------------------





“Permanent Disability” means that John P. Calamos, Sr. is unable to
substantially perform his duties as a manager of Calamos Partners LLC, a
Delaware limited liability company, with reasonable accommodation as a result of
becoming permanently disabled within the definition of the Company’s
then-current long-term disability plan or program.
1.2Section 8.05. Section 8.05 is hereby deleted and replaced in its entirety by
the following:
“(a)     At any time CAM issues a share of Class A Common pursuant to an
Incentive Plan (whether pursuant to the exercise of a stock option or the grant
or restricted stock or otherwise), the following shall be deemed to occur,
notwithstanding anything to the contrary contained herein: (i) CAM shall be
deemed to have transferred such share of Class A Common Stock to the Company as
a capital contribution; (ii) the value of the capital contribution shall be
deemed equal to the fair market value of the share of Class A Common Stock
contributed that is attributable to the Company; (iii) the Class A Common Stock
shall be deemed transferred to the appropriate employee pursuant to the
Incentive Plan; and (iv) the net proceeds of such issuance of stock shall remain
with the Company.
(b)     At any time CFP pays any amounts to an employee or other service
provider of the Company or any of its subsidiaries that are treated as
compensation paid to employee or other service provider for income tax purposes
(whether such amounts are paid in cash or other property), the following shall
be deemed to occur, notwithstanding anything to the contrary contained herein:
(i) CFP shall be deemed to have transferred such amount to the Company as a
capital contribution; (ii) the value of the capital contribution shall equal the
amount of cash or fair market value of the property deemed contributed; and
(iii) the amount shall be deemed compensation paid by the Company to the
appropriate employee or service provider of the Company or its subsidiary.
(c)    CFP shall promptly reimburse the Company for the employer portion of any
payroll taxes (or other reasonable out of pocket cost) incurred by the Company
or any Subsidiary with respect to any compensation deemed paid by the Company
under Section 8.05(b) and such amount shall be deemed to be a capital
contribution by CFP to the Company.
(d)    To the extent that the Company realizes any item of deduction included in
Net Profit or Net Loss as a result of the transaction contemplated by Section
8.05(b), or for any taxes or other costs that the Company or any subsidiary
incurred with respect to such transaction that are paid by CFP, notwithstanding
any other provision hereof, such item (and any corresponding income tax
deduction) shall be allocated exclusively to CFP and the corresponding income
tax deduction allocated to CFP shall be ignored for purposes of computing the
Tax Amount for the relevant Fiscal Year(s).”     
2.
MISCELLANEOUS.

2.2Severability. If any provision of this Amendment or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.





--------------------------------------------------------------------------------







2.2Governing Law. This Amendment shall be construed and interpreted according to
the internal laws and decisions of the State of Delaware, excluding any choice
of law rules that may direct the application of laws of another jurisdiction.
2.3Original LLC Agreement. Other than as expressly set forth herein, the
Original LLC Agreement shall continue in full force and effect in accordance
with its terms.


[signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


 
CALAMOS ASSET MANAGEMENT, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Calamos, Sr.
 
Name:
John P. Calamos, Sr.
 
Title:
Chairman & Global Chief Investment Officer







 
CALAMOS FAMILY PARTNERS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Calamos, Sr.
 
Name:
John P. Calamos, Sr.
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
/s/ John P. Calamos, Sr.
 
 
John P. Calamos, Sr.












